DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 8/8/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Kim” US 2019/0182643 in view of Pecen et al. “Pecen” US 2014/0269605.

Regarding claims 1 and 17, Kim teaches a method and an apparatus that performs wireless communication, the apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions stored thereon that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining one or more configurations for one or more resource pools that are related to resources within just one sidelink bandwidth part or related to resources within a plurality of sidelink bandwidth parts (Paragraphs 78-81 and Figures 10 and 11 show resources pools used in sidelink communications.  Paragraph 99 further teaches transmitting on a resource in 3 frequency units divided into 3 parts for ACkNACK);
scheduling a first transmission occasion, a second transmission occasion, and a third transmission occasion within the one or more resource pools that are related to resources within just one sidelink bandwidth part or related to resources within the plurality of sidelink bandwidth parts (the same frequency region is used for transmission of data and HARQ; Paragraph 97. The data transmissions and HARQ are scheduled using offsets; Paragraphs 99-101.  The offsets equate to the first, second and third transmission occasions);
transmitting a data packet at the first transmission occasion on a sidelink bandwidth part (data transmissions use the allocated frequency units.  The UEs are communicating directly via the sidelink; Paragraph 100); 
receiving HARQ feedback at the second transmission occasion on the sidelink bandwidth part (after an offset, the HARQ is received (i.e. second transmission occasion); Paragraph 100); 
determining a retransmission based on the HARQ feedback received on the sidelink bandwidth part and retransmitting the data packet at the third transmission occasion on the sidelink bandwidth part (after the HARQ is received, a retransmission takes place; Paragraphs 100-101.  The retransmission would be at a time after the HARQ and thus a third occasion).  
Kim does not expressly disclose the use of an indicator to indicate HARQ is enabled or not; however, Pecen teaches that an indication of whether HARQ is enabled or not is sent/received.  If the HARQ is enabled then the UE retransmits the packet; Paragraph 59.  When it is not enabled, no HARQ feedback is sent in the second occasion; Paragraph 59 see also Figures 11 and 12).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include a HARQ indicator indicating if HARQ is enabled/disabled as taught by Pecen.
	One would be motivated to make the modification such that the UE can properly retransmit data based on whether or not the HARQ is enabled or not as taught by Pecen; Paragraph 59.

Regarding claims 2 and 18, Kim teaches the apparatus is a UE (Figure 10 and paragraphs 78-79 disclose the operations of a UE).

Regarding claims 3 and 19, Kim teaches the scheduling indicates transmission with SCI (the scheduling assignment (or sidelink control channel) (i.e. SCI) sends the frequency/scheduling information for the occasions; Paragraphs 81-86).

Regarding claims 4 and 20, Kim teaches the scheduling indicates transmission with SCI including a single sidelink control information including a resource allocation for transmission occasions and configurations for decoding the data indicated by the SCI (the scheduling assignment (i.e. single sidelink control information) (i.e. SCI) sends the frequency/scheduling information for the occasions; Paragraphs 81-86.  The UE will obtain the resources of the received messages by way of decoding; Paragraph 92.

Regarding claim 5, Kim teaches the scheduling indicates transmission with SCI including a single sidelink control information including a resource allocation for transmission occasions and another SCI for decoding the data indicated by the SCI (the scheduling assignment (i.e. single sidelink control information) (i.e. SCI) sends the frequency/scheduling information for the occasions; Paragraphs 81-86.  Paragraph 86 further teaches SA can be transmit in a single frame thus also being able to be transmit in multiple frames (second SCI).  The UE will obtain the resources of the received messages by way of decoding; Paragraph 92.)

Regarding claim 7, Kim teaches transmitting data on the sidelink bandwidth part (data transmissions use the allocated frequency units (i.e. SL BWP); Paragraph 100).

Regarding claim 8, Kim teaches receiving HARQ from one or more devices in the proximity on the sidelink bandwidth part (ACK/NACK use multiple time/frequency resource regions from multiple UEs; Paragraphs 109-111.  There are transmission and reception ranges; Paragraphs 104, 107, 112.  The ranges are viewed as the proximity on the bandwidth part).

Regarding claim 9, Kim teaches receiving HARQ from multiple resource allocations (ACK/NACK use multiple time/frequency resource regions from multiple UEs (thus multiple allocations); Paragraphs 109-111).

Regarding claim 10, Kim teaches receiving HARQ from multiple resource allocations (ACK/NACK use multiple time/frequency resource regions from UEs; Paragraphs 109-111.  When there is only one UE sending feedback, then there would be only one resource allocation in which the feedback is received).

Regarding claim 11, Kim teaches receiving HARQ from one or more devices in the proximity on the sidelink bandwidth part (ACK/NACK use multiple time/frequency resource regions from multiple UEs; Paragraphs 109-111.  There are transmission and reception ranges; Paragraphs 104, 107, 112.  The ranges are viewed as the proximity on the bandwidth part).

Regarding claim 12, Kim teaches receiving HARQ on the sidelink based on QoS from device proximities (ACK/NACK use multiple time/frequency resource regions from multiple UEs; Paragraphs 109-111.  There are transmission and reception ranges; Paragraphs 104, 107, 112.  The ranges are viewed as the proximity on the bandwidth part.  Further, Paragraphs 115-117 discuss various threshold values for signaling (i.e. QoS).

Regarding claim 13, Kim teaches the QoS is indicated in the sidelink control information associated with the data (Paragraphs 115-117 discuss various threshold values for signaling (i.e. QoS).  This information is related to the data and being sent on the sidelink).

Claims 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pecen and further in view of Nguyen US 2019/0007974.

Regarding claim 6, the prior art does not state the SCI includes source/destination identifiers; however, Nguyen teaches SCI can include SCI transmitter and destination identifiers; Paragraph 47.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include source/destination identifiers in the SCI as taught by Nguyen.
	One would be motivated to make the modification such that the UE can properly identify sending/receiving devices in the network as taught by Nguyen; Paragraph 47.

Regarding claims 14 and 15, the prior art does not state the feedback includes source/destination identifiers; however, Nguyen teaches SCI-NACK-ID can include transmitter and destination identifiers; Paragraph 47.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include source/destination identifiers in the feedback as taught by Nguyen.
	One would be motivated to make the modification such that the UE can properly identify sending/receiving devices in the network as taught by Nguyen; Paragraph 47.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pecen and further in view of Li et al. “Li” US 2021/0112505.

Regarding claim 16, while the prior art teaches receiving HARQ with index/resource ID information, the prior art does not expressly disclose a PSFCH.  Li teaches a UE uses the PSFCH for sending/receiving information on designated symbols/slots; Paragraphs 111 and 116.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include using the PSCFH as taught by Li.
	One would be motivated to make the modification such that the UEs can exchange information and make power recommendations as taught by Li Paragraphs 11 and 116.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues the prior art does not teach or suggest scheduling a first, second and third occasion wherein data, HARQ and a retransmission are scheduled on the respective occasions because Kim does not disclose when the resources are scheduled.
The Examiner respectfully disagrees.  The Examiner notes the claim language does not limit the term “occasion” to have any special meaning.  The claims state data, HARQ, and a retransmission are sent at three occasions and the transmissions are scheduled within one or more resource pools.  Thus, there is no details with respect to when exactly a transmission is scheduled, what resources they use, or what the occasion actually refers to (frequency, time slot, etc.).  Thus, the prior art need only show the three transmissions can occur which would read on three occasions.
Kim teaches the transmission of data over a transmission resource (first occasion), and ACK/NACK based HARQ transmitted resources; Paragraph 99.  Further, the UE can perform a retransmission in the case of the presence of a NACK; Paragraph 101.  The transmissions take place in time intervals based on an offset; Paragraph 100.  Thus one can see the system does in fact disclose transmitting data, HARQ, and retransmitted data at various times.  Further, even if all the scheduled transmissions were at the same exactly time/frequency (occasion), it would still read on the broad claim limitations because there are no bounds to the terms first second and third occasion in the claim language. Therefore, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419